Citation Nr: 0844296	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  06-28 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for skin cancer.  

2.  Entitlement to service connection peripheral neuropathy 
of the right upper extremity.  

3.  Entitlement to service connection for a neuropsychiatric 
disability.  

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.  

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from June 1966 to May 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In the course of a hearing before the undersigned Acting 
Veterans Law Judge, the veteran offered testimony that 
constitutes informal claims for service connection for PTSD 
and for erectile dysfunction, as well as informal claims for 
increased ratings for his service-connected peripheral 
neuropathy of the left upper extremity and bilateral lower 
extremities.  The Board also notes that there is of record a 
July 2008 appeal of denial of a claim related to vocational, 
rehabilitation, and employment training.  These issues are 
referred to the agency of original jurisdiction (AOJ) for 
appropriate action.  

The Board notes that evidence was added to the record at the 
time of a September 2008 hearing.  Since the veteran waived 
consideration of this evidence by the AOJ, a remand for AOJ 
consideration in not necessary.  Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The issues of service connection for sinusitis and for 
hypertension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.   The veteran does not have skin cancer that is related to 
his military service or which was manifest in the initial 
post-service year.

2.  The veteran does not have peripheral neuropathy of the 
right upper extremity that is related to his military 
service.  

3.  The veteran does not have a neuropsychiatric disability 
that is related to his military service.  

5.  By a June 1978 rating decision, the RO denied service 
connection for hypertension; the veteran did not appeal the 
denial of service connection.  

6.  The evidence received since the June 1978 RO decision is 
relevant and probative of the issue at hand and raises a 
reasonable possibility of substantiating the veteran's claim.    


CONCLUSIONS OF LAW

1.  The veteran does not have skin cancer that is the result 
of disease or injury incurred in or aggravated during active 
military service and skin cancer may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).  

2.  The veteran does not have peripheral neuropathy of the 
right upper extremity that is the result of disease or injury 
incurred in or aggravated during active military service.  
38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304 (2008).

3.  The veteran does not have a neuropsychiatric disability 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304 (2008).

4.  New and material evidence has been received to reopen the 
veteran's claim for service connection for hypertension.  
38 U.S.C.A. §§ 1110, 5108 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.156, 3.303, 3.304, 20.302, 20.1100 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2005.  (Although the complete notice required by the VCAA was 
not provided until after the RO adjudicated the appellant's 
claims, any timing errors have been cured by the RO's 
subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  In correspondence dated in March 2006, the 
veteran was apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
RO also provided a statement of the case (SOC) and a 
supplemental statement of the case (SSOC) reporting the 
results of its reviews of the issues on appeal and the text 
of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and post-service medical 
records, and secured examinations in furtherance of his 
claims.  As will be seen, the SMRs do not contain any record 
of a 1968 surgery in service that an Army examiner identified 
as probably lymphoma.  The Board finds that the absence of 
this record does not prejudice the veteran because the 
surgery is conceded, and, in any event, examination has 
revealed no current related disability.  As a consequence, 
the Board finds that a remand for a search of these records 
is not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  

In correspondence dated in October 2005, the veteran was 
asked to be more specific with regard to his claimed 
"neurological condition" and his claimed "peripheral 
neuropathy."  There is no indication in the record that the 
veteran ever responded to that request.  In testimony before 
the undersigned, the appellant noted that he had been treated 
by two named physicians in about 1970.  The Board notes that 
records from those two doctors, and others, are of record, 
have been since 1977, and that they show treatment beginning 
in October 1971.  The Board also notes that records were 
sought from the Walter Reed Army Medical Center (WRAMC), but 
that, after negative responses to enquiries, the RO made a 
formal determination that no such records could be found.  VA 
has no duty to inform or assist that was unmet. 

II.  Service connection

A.  Background

The veteran contends that all of his claims arise from his 
exposure to chemicals administered in the course of medical 
testing in which he participated at the Edgewood Arsenal in 
Maryland.  Regarding his claim of service connection for what 
he has characterized as skin cancer, the veteran 
alternatively contends that this was caused by his exposure 
to herbicides (Agent Orange) while serving in Vietnam.  

The veteran's service treatment records (STRs) are of record, 
and they contain no evidence of any of the claimed 
disabilities.  In the veteran's report of medical history 
given at the time of his separation examination, he reported 
no history of sinusitis, skin diseases, high or low blood 
pressure, nervous trouble, or neurological disorder.  He did 
report a cyst that had been removed from his chest.  The 
report of this surgery is not of record, but, based on the 
veteran's description to this examiner, it was identified as 
probable lymphoma.  Clinical evaluation revealed no 
abnormalities whatever at the time of separation from active 
duty.  

The evidence of record shows that the veteran served a period 
of temporary duty for medical research at Edgewood from the 
end of August 1968 through early November 1968.  The evidence 
shows that the veteran was among approximately 7,000 
volunteers who were exposed, with their consent, to a number 
of different chemicals used in testing between 1955 and 1975.  
Of record is a Department of Defense (DoD) document 
summarizing the test program.  The DoD document noted that a 
three-volume study published by the Institute of Medicine 
between 1982 and 1985 did not detect any significant long-
term health effects in the Edgewood Arsenal volunteers.  Also 
of record is a February 2008 email exchange between the RO 
and the Veteran's Benefits Administration (VBA) in which VBA 
identified, from a DoD database, the three specific agents to 
which the veteran was exposed at Edgewood, and the dates and 
method of introduction.  The Board also notes that this 
document was of record at the time of several VA examinations 
given in March 2008, and that it was then referred to.  

The veteran was informed by letter dated in September 2006 
that, because he had participated in the testing at Edgewood 
Arsenal during his period of active duty, he should bring the 
letter to the nearest VA health facility in order to be 
examined in connection with the in-service testing.  The 
letter noted that there was no specific medical test or 
evaluation for the types of exposures the veteran might have 
experienced.  

The veteran was afforded an examination given in May 2007.  
The veteran related his experiences while being tested at 
Edgewood.  He recalled getting shots and pills in the course 
of the testing, and was given frequent labs and prostate 
examinations.  He reported that he was then sent to Walter 
Reed for an examination.  Subsequently, in the mid-1980s, he 
received a letter with a long (about 100 pages) "book" sent 
from Walter Reed that included a questionnaire regarding the 
health of his children.  He completed the forms and returned 
them.  He also stated that he had been contacted by telephone 
three times over the next 25 years for follow-up surveys, 
with questions similar to the ones on the written 
questionnaire.  

The veteran reported that he had not been ill during the 
testing, but that, afterward, while serving in Germany, he 
started to feel nervous and dizzy, and sought medical 
evaluation.  He reported that he did not recall if he was 
treated (and the record does not show treatment in service).  
He stated that his private physician began seeing him in the 
early 1970s, diagnosed him with PTSD, and began treating him 
with Prozac and Xanax.  The only comment made by this 
examiner that suggests identified abnormalities consists of a 
note that the veteran had the potential to have diabetes 
mellitus, type II.  He was advised to follow-up as regards 
his reported diagnosis of PTSD.  The examiner noted that 
there was no follow-up needed in the environmental agents 
clinic.    

Of record are private treatment records from the veteran's 
treating physicians beginning in October 1971.  Those 
treatment records mention in passing the veteran's in-service 
left breast surgery, but otherwise contain only the record of 
routine office visits and, beginning in 1975, deal mostly 
with injuries sustained on the job at a railroad, including 
from a fall off the top of a boxcar.  These records also show 
that the veteran underwent removal of a right maxillary 
antrum cyst in a Caldwell-Luc procedure in March 1975, and a 
left shoulder operation in December 1975.  A December 1976 
entry indicates that he was prescribed valium, but there is 
not record of a diagnosis of PTSD or any other mental 
disorder.  

The veteran was afforded several VA examinations in March 
2008 in connection with the instant claims.  Regarding the 
veteran's claim of service connection for sinusitis, an 
examiner noted the veteran's exposure to chemical testing in 
service, and named the test chemicals in his report.  The 
examiner also noted that the veteran's STRs show no treatment 
for sinusitis.  The examiner noted the Caldwell-Luc procedure 
of the maxillary sinus after service in 1975, and reported 
that the veteran averred that the procedure was also done on 
the left maxillary sinus in 1978.  On examination, the 
examiner found that the veteran had mildly small nostrils 
congenitally.  The turbinates were not visible, and there was 
no inflammation of the nasal mucosa.  There was some 
periorbital darkening of the skin.  The mouth and pharynx 
were free of lesions, and there was no nasal septal 
deviation.  The examiner diagnosed chronic rhinitis and 
chronic sinusitis, but stated that he could not provide an 
opinion as to whether or not the rhinitis and sinusitis were 
caused by the medical experiments without resorting to mere 
speculation.  

Regarding the skin cancer claim, the veteran reported to his 
examiner that he develops a dry itching rash over the dorsum 
of the hands and elbows several times a year.  The examiner 
noted the veteran's in-service surgery, described as a 
bilateral subcutaneous mastectomy for gynecomastia.  The 
veteran reported that he had not applied any ointments or 
creams to the areas of concern in the last 12 months.  On 
examination, the examiner found only the residual scars from 
the in-service surgery; there were no current symptoms, and 
no malignant or benign neoplasms of the skin.  The examiner's 
diagnosis was no evidence of skin disease.  

Turning to the veteran's claim of peripheral neuropathy of 
the right upper extremity, the Board notes that this 
examination was for peripheral neuropathy of the bilateral 
upper and lower extremities, which the veteran contended was 
due to exposure to the chemical experiments.  The examiner 
noted that the veteran's STRs do not record either diagnosis 
of or treatment for peripheral neuropathy.  The examiner also 
noted that the veteran had undergone anterior cervical spine 
fusion in 2003, and a lumbar spine surgery in 1989.  The 
veteran reported that he sometimes has an electric shooting 
type pain around the left medial malleolus, and that since 
his surgeries he has had some numbness at the medial aspects 
of both calves.  He reported that he sometimes has tingling 
sensations in the fingers and toes, particularly in cold 
weather.  The veteran reported that he is not taking any 
medications for these symptoms.  Examination revealed upper 
extremity biceps and triceps were 1+ bilaterally.  The 
veteran reported normal light touch sensation over the palms 
and tips of fingers.  He had normal light touch sensation 
over the thighs and knees, but began to develop a very light 
appreciation of contact at the shins, and had no appreciation 
of contact at the toes.  The examiner's diagnoses were 
subjective findings for peripheral mononeuropathy of the 
medial cutaneous nerve of the left arm; mild bilateral lower 
extremity peripheral neuropathy.  The examiner's opinion was 
that the veteran's left upper extremity and bilateral lower 
extremity peripheral neuropathies are most likely to the 
early microvasular changes of the vasa vasorum caused by the 
veteran's type 2 diabetes mellitus.  He rendered no diagnosis 
related to the right upper extremity.  

Regarding the veteran's neuropsychiatric disability claim, 
the veteran was examined by a clinical psychologist who 
reviewed the veteran's assertions and medical history.  The 
veteran reported that he had been depressed for approximately 
the past month, and was uncertain what to attribute this to.  
He stated that he has experienced intermittent depression 
"for years and years and years. . .as long as I've been 
married," which has been more than 38 years.  A diagnosis 
was made utilizing the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) criteria.  The DSM-IV Axis I (clinical disorders and 
other conditions that may be a focus of clinical attention) 
diagnosis was depressive disorder not otherwise specified 
(NOS).  Axis II (personality disorders and mental 
retardation) diagnosis was deferred.  For Axis III (general 
medical conditions) diagnoses, the examiner referred to the 
veteran's medical records.  The examiner identified the 
veteran's Axis IV (psychosocial and environmental problems) 
difficulties as work-related stress.  The Axis V (global 
assessment of functioning (GAF) score) report was 70.  The 
examiner summarized that the veteran's mental disorder 
symptoms are not severe enough to interfere with occupational 
and social functioning.  

The examiner opined that it is less than likely as not that 
the veteran's depressive disorder is related to either his 
participation in experiments at the Edgewood Arsenal or to 
other events during the veteran's active military duty.  In 
support of this opinion, the examiner noted that there was no 
record of either in-service or post-service private mental 
health care treatment (though the veteran did aver that he 
had received counseling from 1989 through 1991), that there 
was no record of current mental health treatment, and that, 
even by the veteran's own account, there was no mental health 
treatment sought until 1978, nine years after leaving 
military service.  

Evidently based on information provided by the veteran in the 
course of the examination interview, the examiner also noted 
that the veteran first sought treatment (in 1978, nine years 
after leaving military service) because of stress related to 
taking 21 credit hours in one semester in college, to stress 
related to surgery for benign tumors, and to violent 
nightmares.  The examiner noted that it was unclear whether 
the nightmares were related to the Edgewood experiments.  The 
examiner also noted that, in any event, the veteran had only 
one session with a psychiatrist, explaining that he did not 
return for additional treatment because the psychiatrist 
accused him of feigning mental health problems.  The veteran 
reported that he did not seek further treatment until 1989, 
and that this was primarily because of the stress encountered 
in counseling jail inmates.  At the time of this examination 
the veteran indicated that he had not been treated by a 
mental health professional since 1991, although his primary 
care physician was prescribing Prozac.  


B.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Moreover, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

Certain chronic diseases, including hypertension, malignant 
tumors, psychoses and some organic diseases of the nervous 
system, may be presumptively service connected if they become 
manifest to a degree of 10 percent or more within one year of 
leaving qualifying military service.  38 C.F.R. 
§§ 3.307(a)(3); 3.309(a).    

Skin cancer

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  

Here, there is no medical evidence of a current skin 
disability nor is there a diagnosis of a malignant tumor in 
the initial post-service year.  There are no current 
treatment records showing complaints of, or treatment for, 
any skin disability.  By his own report to a VA examiner, the 
veteran has occasional rashes, which, as a layperson, he is 
competent to report.  However, as noted, on examination in 
March 2008, the examiner found only the residual scars from 
the in-service surgery.  He found no evidence of skin 
disease, including specifically no malignant or benign 
neoplasms of the skin.  Absent credible medical evidence of 
the claimed disability, service connection for skin cancer 
must be denied.  


Peripheral neuropathy of the right upper extremity

As noted in the preceding section, evidence must show that 
the veteran currently has the disability for which benefits 
are being claimed.  Here, while the veteran claims that he 
has peripheral neuropathy of the right upper extremity, the 
March 2008 examiner, who diagnosed peripheral neuropathy of 
the bilateral lower extremities and of the left upper 
extremity (for which the veteran was subsequently service-
connected), the examination failed to reveal a diagnosed 
peripheral neuropathy of the right upper extremity.  As 
noted, the examiner's diagnoses were subjective findings for 
peripheral mononeuropathy of the medial cutaneous nerve of 
the left arm; mild bilateral lower extremity peripheral 
neuropathy.  Thus, while the examiner indicated that the 
right upper extremity had been examined, he declined to 
diagnose a neuropathy in that extremity.  Absent credible 
medical evidence of the claimed disability, service 
connection for peripheral neuropathy of the right upper 
extremity must be denied.   


Neuropsychiatric disability

There was no inservice diagnosis of a neuropsychiatric 
disability and a psychosis was neither manifest nor diagnosed 
at any time during or after service.  There is medical 
evidence of a current disability, identified by the March 
2008 VA clinical psychologist as a depressive disorder, not 
otherwise specified.  However, there is no evidence of any 
related in-service complaints of or treatment for any 
psychiatric or psychological disorder.  As noted, clinical 
evaluation reported on the veteran's separation examination 
was normal.  There is evidence that the veteran participated 
in the medical experiments at the Edgewood Arsenal while in 
service, but there is no credible medical evidence that that 
event in service is related to the current depressive 
disorder diagnosis.  The only credible medical evidence 
related to the nexus question is the March 2008 examiner's 
opinion.  That examiner specifically opined that the 
veteran's current depressive disorder is less than likely as 
not related to his participation in the experiments at the 
Edgewood Arsenal or any other events during active duty, and 
provided his rationale for that opinion.  

Thus, while there is medical evidence of a current 
psychiatric disability diagnosed as depressive disorder, not 
otherwise specified, and there is evidence of record of an 
in-service event that could be etiologically related to the 
diagnosed disability, there is no credible medical evidence 
of a nexus between the two.  Absent credible medical evidence 
establishing a nexus between the veteran's military service 
and his currently diagnosed depressive disorder, service 
connection cannot be established, and the claim must be 
denied.  


New and Material Evidence to Reopen the Claim of Service 
Connection for Hypertension

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Here, the record shows that service connection for 
hypertension was denied in a rating decision dated in June 
1978.  The veteran did not appeal the denial of service 
connection for hypertension, and it is thus a final decision.  

The evidence of record at the time of the RO's June 1978 
denial of service connection for hypertension consisted of 
the veteran's STRs, the aforementioned private medial 
records, and the report of a VA examination given in January 
1978.  The private medical records show more or less 
consistently high systolic blood pressures beginning in 
January 1972, more than two years after the veteran left 
active duty.  The January 1978 VA examination reported blood 
pressure of 132/86.  The examiner noted that the veteran 
complained that he frequently got very high blood pressure, 
and that he got very dizzy.  However, the examiner noted that 
this was not shown during his examination.  While the RO did 
not grant service connection for hypertension in June 1978, 
for all intents and purposes, the RO conceded that the 
veteran had hypertension when it rated the veteran's elevated 
blood pressure as 10 percent disabling for purposes of 
identifying non-service-connected disabilities.  

The RO's denial of service connection for hypertension was 
based on the absence of any credible evidence that the 
veteran suffered from hypertension either during his military 
service or during the one-year presumptive period following 
service.  Denial was also based on the absence of evidence 
that the veteran was involved in any testing that might have 
caused him to develop hypertension.  Thus, in order to reopen 
the claim of service connection for hypertension, there must 
be new evidence related to any of the three missing elements:  
evidence of hypertension either in service or during the one-
year presumptive period following service, or evidence that 
the veteran was involved in medical research testing while in 
service.

As noted, added to the record since the RO's June 1978 denial 
of service connection for hypertension is clear, specific 
evidence that the veteran participated in medical testing of 
chemicals while on temporary duty at the Edgewood Arsenal in 
late summer and early autumn of 1968.  This evidence is new 
in that it was not of record at the time of the RO's June 
1978 denial of service connection for hypertension.  It is 
material because it relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence to reopen a claim of service 
connection for hypertension has been presented; to this 
limited extent, the appeal is granted.  


Conclusion

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the service connection claims addressed 
above.  As noted, the new and material claim has been 
reopened.




ORDER

Entitlement to service connection for skin cancer is denied.  

Entitlement to service connection peripheral neuropathy of 
the right upper extremity is denied.  

Entitlement to service connection for a neuropsychiatric 
disability is denied.  

New and material evidence has been received to reopen a claim 
for service connection for hypertension and the application 
to reopen the claim is granted


REMAND

The claim to reopen service connection for hypertension has 
been granted, as noted.  

As previously related, the veteran was afforded VA medical 
examinations in March 2008.  The examiner, who also examined 
the veteran in connection with a type II diabetes mellitus 
claim (for which the veteran was subsequently service-
connected), noted that the veteran is currently being treated 
for hypertension with two prescription medications.  He also 
noted that the veteran reported that he had been diagnosed 
with hypertension in 1969, and that hypertension probably is 
not related to the veteran's diabetes, which was not 
diagnosed until much later.  The examiner noted that the 
veteran currently has no symptoms of hypertension except for 
some mild orthostatic lightheadedness, likely from taking the 
diuretic hydrochlorothiazide; there were no reported side 
effects from the lisinopril.  Examination revealed no 
evidence of hypertensive heart disease.  Blood pressure, 
taken on the right arm on three occasions, was 118/80.  
Peripheral pulses were palpable.  The examiner's diagnosis 
was hypertension, not likely related to diabetes.  As to 
whether or not the veteran's diagnosed hypertension was 
etiologically related to his having participated in the 
testing at the Edgewood Arsenal, the examiner noted that he 
could not resolve that question without resorting to mere 
speculation.  

The Board notes that a more definitive opinion is necessary.  
Also, the veteran has claimed that service connection is 
warranted as secondary to service-connected diabetes.  

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.   38 C.F.R. § 3.310(a).   With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims (Court) has held that there must 
be evidence sufficient to show that a current disability 
exists and that the current disability was either caused by 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, 
when aggravation of a nonservice-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).

The Board notes that the veteran should be afforded a VA 
examination to include a VA medical opinion in order to 
determine if the veteran's hypertension was manifest within 
one year of service separation, is related to service, and/or 
is etiologically related to service-connected diabetes.  

With regard to the claim of service connection for sinusitis, 
the medical opinion was speculative.  The veteran should also 
be afforded an examination to determine if sinusitis is 
related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination.  The claims file must be 
made available to the examiner and the 
examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  Any indicated tests, including 
X-rays if indicated, should be 
accomplished.  Based on a review of the 
claims file and any examination findings, 
the examiner should state the medical 
probabilities (less likely than not; at 
least as likely as not; or more likely 
than not) that 

(1) Sinusitis is related to service.  

(2) Hypertension was manifest in the 
initial post-service year, is 
related to service, or is 
proximately due to, or the result 
of, the service-connected diabetes.  
The examiner should also opine as to 
the medical probabilities (less 
likely than not; at least as likely 
as not; or more likely than not) 
that any current hypertension is 
permanently aggravated by the 
veteran's service-connected 
diabetes.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

2.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



____________________________________________
J. CONNOLLY JEVTICH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


